internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si - plr-117304-99 date date index number number release date x a b c d bank trust trust agreement trust trust d1 year dear this letter responds to a letter dated date and subsequent correspondence submitted by you as x’s authorized representative on behalf of x requesting rulings under sec_671 and sec_4941 of the internal_revenue_code the information submitted states that x executed agreement on d1 of year creating trust trust and trust trusts the trustee of trusts is bank article i section a subsection of agreement defines presumptive remainderman as to a particular one of trusts as the person whose name is in the title of such one of trusts the presumptive remainderman of each of the trusts is set forth in schedule a of agreement which is annexed to and forms a part of agreement article i section a subsection of agreement defines qualified charitable_organization as an organization that is described in sec_170 sec_2055 and sec_2522 and that is an organization_exempt_from_taxation under sec_501 as an organization described in sec_501 on the date that any distribution is to be made to it under agreement article i section a subsection of agreement defines related_person as to an individual as a person who is related or subordinate to such individual within the meaning of sec_672 determined as though such individual were the grantor as that term is used in sec_672 article i section a subsection of agreement defines trust termination_date as the day before the twentieth anniversary of the trust creation date article ii section a of agreement provides that x assigns transfers and delivers to the trustees the property listed on schedule b the initial trust fund the trustees agree to hold such property in trust and to manage and dispose_of it in accordance with the provisions of agreement article ii section b of agreement provides in part that the trustees shall divide the initial trust fund into three equal shares referred to as share share and share respectively these are to be held and administered as follows share shall constitute the trust fund of a separate charitable_lead_trust to be known as trust which shall be held upon the terms set forth in article iv share shall constitute the trust fund of a separate charitable_lead_trust to be known as trust which shall be held upon the terms set forth in article iv and share shall constitute the trust fund of a separate charitable_lead_trust to be known as trust which shall be held upon the terms set forth in article iv article iii of agreement provides that agreement and trusts may not be altered amended revoked or terminated by x in whole or in part the trustees shall have the limited power to amend set forth in article iv section j article iv section a of agreement provides in part that during each taxable_year of trusts the trustees shall pay to such qualified charitable organizations as the charitable appointer shall direct an annuity amount determined in accordance with the following graduated formula in the first and second taxable years of the trusts three percent of the initial fair_market_value of the trust fund valued on the trust creation date the initial value and in each taxable_year thereafter an amount equal to the previous year’s annuity amount multiplied by a factor of one and one hundred thirty-three thousandths and the annuity amount shall be paid from income and to the extent that income is not sufficient from principal any income of the trusts for a taxable_year in excess of the annuity amount shall be added to principal article iv section c subsection of agreement provides that a during x’s lifetime d shall be the charitable appointer of the trusts until such time as a new charitable appointer designated by d pursuant to the provisions of article iv section c subsection paragraph b accepts such position by written instrument delivered to the trustees and the presumptive remainderman b at any time and from time to time during x’s lifetime d whether or not then acting as the charitable appointer may designate in the manner described in article iv section c subsection one individual or a series of individuals to serve singly in succession and in the order named in each case other than x as the charitable appointer and c d at any time and from time to time during x’s lifetime whether or not then acting as the charitable appointer may designate an individual other than x who shall have the power to designate a new charitable appointer as provided in article iv section c subsection paragraph b in the event that d shall have temporarily or permanently relinquished such power or if d is under a disability or not then living any such designation by d shall be in writing signed by d and delivered to the presumptive remainderman and to each of the trustees if d so designates an individual pursuant to article iv section c subsection paragraph c any reference to d shall be construed as a reference to the individual so designated by d article iv section c subsection of agreement provides that upon and following x’s death the charitable appointer of the trusts shall be the individual designated on schedule a with respect to any one of the trusts or if such individual dies before x or is under a disability at x’s death or executes a written instrument relinquishing the right to serve as the charitable appointer the charitable appointer of that one of trusts shall be the successor if any such individual designated pursuant to article iv section c subsection article iv section c subsection of agreement provides that the individual named on schedule a if not then under a disability may designate one or more successor charitable appointers by delivering a written designation to the trustees at any time and from time to time before such individual ceases to serve as the charitable appointer of the trusts including any time before he or she begins to serve as the charitable appointer such designation shall take effect on the date specified but in no event prior to x’s death article iv section c subsection of agreement provides that if at any time no charitable appointer of one of the trusts is serving and no successor designated pursuant to any of the preceding subsections of article iv section c is willing and able to serve the trustees shall serve as charitable appointer article iv section d of agreement provides in part that the trusts shall terminate on the trust termination_date upon such termination the trustees shall distribute the trust fund to the trustees of that trust held for the benefit of the presumptive remainderman pursuant to the provisions of trust or if no such trust is then so held the trustees shall distribute the trust fund pursuant to the provisions of article iv section e of trust as if the trust fund were the trust fund of a_trust held pursuant to the provisions of trust whose beneficiary as defined in article iv of trust is the presumptive remainderman and as if the beneficiary died on the trust termination_date article iv section e of agreement provides that prior to the trust termination_date the trustees are prohibited from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 which would subject the trusts to tax under sec_4943 from making any investments which would subject the trusts to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 the trustees shall make distributions at such time and in such manner as not to subject the trusts to tax under sec_4942 article iv section h of agreement provides that no payment shall be made from any of trusts to any beneficiary other than a qualified charitable_organization prior to the trust termination_date and no federal_estate_taxes state_death_taxes or any other estate death or inheritance taxes regarding any of trusts shall be allocated to or be recoverable from any of trusts x imposes an obligation on x and on x’s estate to pay any such taxes from sources other than the trusts and agrees to so provide in x’s will or otherwise this provision may be enforced by the trustees article iv section j of agreement provides that the trustees are authorized by an instrument in writing duly executed and acknowledge by them and delivered to the presumptive remainderman of any of trusts to amend the provisions of the trusts at any time and in whatever manner they shall deem necessary or desirable to ensure the continued and efficient administration of trusts as charitable lead trusts gifts to which are deductible under sec_2522 and for no other purpose provided however that no amendment of the trusts shall be valid if as a result of such amendment i the annuity amount described in article iv paragraph a would be reduced ii x’s federal gift_tax_charitable_deduction would be reduced iii x is granted any power which would render the gift set forth in schedule a incomplete in whole or in part iv all or any portion of the initial trust fund would be includable in the gross_estate of x for federal estate_tax purposes v x would be treated as the owner of any portion of the trust fund of any of trusts for purposes of sec_671 vi the powers granted to the trustees by article iv paragraph j are expanded or vii the trust fund of any of trusts is payable upon the trust termination_date to anyone other than an issue of x if any issue of x is living on the trust termination_date article viii section a subsection of agreement provides that if at any time or from time to time the presumptive remainderman of one of trusts if not then under a disability may designate one or more persons other than x to serve as additional and or successor trustees of such one of trusts article viii section a subsection of agreement provides that at any time when the presumptive remainderman of one of trusts is under a disability has temporarily or permanently relinquished the power to designate such trustees or is not living d or such successor as d shall have designated pursuant to a written instrument may designate one or more persons other than x to serve as additional and or successor trustees of such one of trusts article viii section a subsection of agreement provides that at any time when i the presumptive remainderman of one of trusts is under a disability has temporarily or permanently relinquished the power to designate such trustees or is not living and ii d or such successor as d shall have designated pursuant to a written instrument is under a disability has temporarily or permanently relinquished the power to designate such trustees or is not living or if no such successor to d was so designated the trustees of that one of trusts may designate one or more persons other than x to serve as additional or successor trustees article viii section a subsection of agreement provides that notwithstanding any other provision of article viii i no one of trusts shall have more than three persons serving together as co-trustees at any given time and at all times during x’s lifetime no more than half of the trustees of any one of trusts may be related_persons as to x and ii any designation of an additional or successor trustee or trustees of one of trusts shall not be effective if such designation would result in a change_of situs of such one of trusts absent an affirmative election by the trustees to change such situs article ix of agreement provides that notwithstanding any contrary provision of agreement i no interest of a beneficiary of any of trusts whether income or principal may be assigned transferred encumbered or otherwise_disposed_of voluntarily or involuntarily before its payment or distribution to such beneficiary by the trustees ii no disposition charge or encumbrance of the income or principal of any of trusts or any part thereof by way of anticipation alienation or otherwise by a beneficiary shall be valid and binding upon the trustees and iii no income or principal of any of trusts or any part thereof shall be liable to any claim of any creditor this section shall apply notwithstanding any contrary provision of law schedule a of agreement provides that each of the following individuals is i the designated charitable appointer after x’s death and ii the presumptive remainderman of the trust indicated a as to trust b as to trust and c as to trust x requests the following rulings none of trusts will be treated as owned by x under any of sec_671 through if a b or c acts as the charitable appointer of any of trusts or had the power to designate successor charitable appointers and such power did not preclude a b or c from naming themselves as charitable appointer the designation of a private_foundation within the meaning of sec_509 by the charitable appointer of any of trusts as the recipient of all or any portion of the annuity amount for a particular year will not be an act of self-dealing under sec_4941 merely because a b or c is the charitable appointer and is also an officer director or trustee of such designated private_foundation ruling sec_671 provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power regardless of by whom held to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 relating to definition of charitable_contributions or to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 sec_1_674_a_-1 of the income_tax regulations provides that in general terms the grantor is treated as the owner of the portion of a_trust if he or a nonadverse_party or both has a power to dispose_of the beneficial_enjoyment of the corpus or income sec_1_674_a_-1 provides that sec_1_674_a_-1 does not apply to a power to choose between charitable beneficiaries or to affect the manner of their enjoyment of a beneficial_interest based solely on the facts and representations submitted we conclude that none of trusts will be treated as owned by x under any of sec_671 through if a b or c acts as the charitable appointer of any of trusts or has the power to designate successor charitable appointers and such power does not preclude a b or c from naming themselves as charitable appointer ruling sec_4941 imposes an excise_tax on any direct or indirect act of self-dealing between a private_foundation and a disqualified_person the tax is imposed on the disqualified_person and in certain situations a tax is also imposed on the foundation_manager or managers participating in the act or acts sec_4941 provides in part that the term self- dealing includes the direct or indirect sale exchange or leasing of property between a private_foundation and a disqualified_person furnishing of goods services or facilities between a private_foundation and a disqualified_person payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations states that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its assets or income will not by itself make such use an act of self-dealing for example the regulation provides that a grant by a private_foundation to a sec_509 organization will not be an act of self-dealing merely because one of the sec_509 organization’s officers directors or trustees is also a manager or substantial_contributor of the trust sec_4946 provides that the definition of disqualified_person includes in pertinent part i a substantial_contributor to the foundation ii a foundation_manager iii a member_of_the_family of a disqualified_person including a spouse child grandchild and a spouse of a child or grandchild and iv a corporation of which disqualified persons own more than thirty five percent of the total combined voting power sec_4947 provides that a charitable_lead_trust is subject_to certain private_foundation provisions contained in sec_507 sec_508 sec_4941 sec_4943 sec_4944 and sec_4945 we conclude that under sec_4946 a b and c are disqualified persons with respect to trusts since they are foundation managers a b and c as charitable appointers will designate the charitable beneficiaries of the annuity amount only organizations described in sec_170 sec_2055 and a may be designated as recipients a b and c may designate a charitable_beneficiary of which any or all of them are officers directors or trustees any benefit to them merely because of such designation will be incidental or tenuous see sec_53_4941_d_-2 the designation of a charitable_beneficiary is distinguishable from the transactions that are normally considered self-dealing under sec_4941 such transactions generally include the provision of personal services sale_or_exchange of property loans leases or payment of compensation there is no inherent violation of the self-dealing rules under sec_4941 in the transactions described above therefore we further conclude that the designation by a b or c as charitable appointers of organizations described in sec_170 sec_2055 and sec_2522 with respect to which any or all of them are officers or directors as the recipients of the annuity amount does not solely by itself establish that an act of self-dealing within the meaning of sec_4941 has taken place except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any provision of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to x and to x’s other authorized representative sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
